Citation Nr: 9925616	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  95-17 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to a rating in excess of 10 percent for 
asthma with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to February 
1995.

This appeal arises from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which granted the veteran's claim for 
service connection for diabetes mellitus, assigning a 20 
percent rating, effective March 1, 1995; granted service 
connection for asthma with allergic rhinitis, assigning a 10 
percent rating, effective March 1, 1995; granted service 
connection for umbilical hernia, assigning a noncompensable 
rating, effective March 1, 1995; granted service connection 
for a back disorder, assigning a noncompensable rating, 
effective March 1, 1995; and denied the veteran's claims for 
service connection for hyperlipidemia, heart infarction, 
residuals of cyst removal of the back, and a bilateral ankle 
disorder.  The veteran appealed only the assigned ratings for 
diabetes mellitus and asthma with allergic rhinitis.


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus is 
manifested by large doses of insulin, but by no other 
symptomatology.

2.  The veteran's service-connected asthma with allergic 
rhinitis is manifested by an unverified history of asthma 
attacks with no definite atrophy of the intranasal structure 
or moderate secretion, under the former criteria.

3.  The veteran's service-connected asthma with allergic 
rhinitis is manifested by FEV-1 of 76 percent of predicted, 
FEV-1/FVC of 77 percent of predicted, and intermittent use of 
inhalational or oral bronchodilator therapy, but no clinical 
findings of asthma at the time of examination, nor a verified 
history of asthmatic attacks, under the revised criteria.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating, 
effective March 1, 1995, for diabetes mellitus, have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (1995).

2.  The criteria for a compensable rating for service-
connected asthma with allergic rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.1-4.14, 
4.96, 4.97, Diagnostic Codes 6599-6501, 6602 (1995); 
38 C.F.R. §§ 4.1-4.14, 4.96, 4.97, Diagnostic Codes 6522, 
6602  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds the veteran's rating claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The U. S. Court of Appeals for Veterans Claims (Court) has 
held that when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Further, 
after examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to his 
claims and that no further assistance to the veteran is 
required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to a conclusion 
that the current evidence on file is inadequate for proper 
rating purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability ratings is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  The 
Board notes that both ratings for the veteran's service-
connected disabilities are effective March 1, 1995, the day 
after the date of the veteran's discharge from active duty.  
Thus, the Board will consider whether higher ratings are 
warranted subsequent to that date.

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

I.  Diabetes mellitus

Service connection for diabetes mellitus was granted by the 
April 1995 rating decision on appeal.  A 20 percent rating, 
effective March 1, 1995, the day after the veteran's 
discharge from active duty, was assigned.  The veteran 
appealed the assigned rating.

During a January 1997 VA examination the veteran reported 
being diagnosed with diabetes mellitus in June 1993, during 
his active duty service.  He was eventually prescribed 
insulin.  Currently he reported taking 27 units of regular 
insulin in the morning, 25 units prior to lunch, 25 units 
prior to supper, and 18 units of neutral protein Hagedorn at 
bedtime.  He reported monitoring his blood sugar 
approximately once every two weeks, although he reported he 
did not check it as frequently as he should.  His fasting 
blood sugar two days previously was 160.  He reported no 
history of ketoacidosis or hypoglycemic reactions; he is on a 
2,100 calorie diet; his weight is stable; he has no history 
of anal pruritus, vascular deficiencies, or visual 
disturbances.  Upon physical examination the veteran was 
found to be well-developed and well nourished.  His blood 
pressure was noted to be 130/92.  The remainder of the 
physical examination revealed no abnormalities.  
Diagnostic/clinical testing revealed blood sugar of 444, 
1,000 or greater milligrams of glucose, a 333 cholesterol 
level, a 1,180 triglyceride level, and a 12.3 hemoglobin A1C 
in December 1996.  The diagnoses were: (1) diabetes mellitus, 
Type II, insulin-requiring, poorly controlled; and (2) 
hyperlipidemia.

The veteran has submitted no medical treatment reports 
indicating any complaints or treatment related to this 
disease.

The Board notes that by regulatory amendment effective June 
6, 1996, substantive changes were made to the schedular 
criteria for evaluating disorders of the endocrine system, 
including diabetes mellitus, as set forth in 38 C.F.R. 
§§ 4.119.  See 61 Fed. Reg. 7 (1996).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Accordingly, the Board will rate 
the veteran's diabetes mellitus under both the former and 
revised criteria.

Under the former criteria, found at 38 C.F.R. § 4.119, 
Diagnostic Code (DC) 7913, a 20 percent rating required that 
the diabetes be moderate, with moderate insulin or oral 
hypoglycemic agent dosage, and restricted (maintenance) diet, 
but without impairment of health or vigor or limitation of 
activity.  A 40 percent rating required a moderately severe 
disease, requiring a large insulin dosage, a restricted diet, 
and careful regulation of activities, i.e., avoidance of 
strenuous occupational and recreational activities.  A 60 
percent rating required severe diabetes mellitus with 
episodes of ketoacidosis or hypoglycemic reactions, but with 
considerable loss of weight and strength and with mild 
complications, such as pruritus ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbances.  A 
100 percent rating required a pronounced, uncontrolled 
disease, i.e., with repeated episodes of ketoacidosis or 
hypoglycemic reactions, a restricted diet, and regulation of 
activities, with a progressive loss of weight and strength or 
severe complications.

A note to that code provides that definitely established 
complications such as amputation, impairment of central 
visual acuity, peripheral neuropathy with definite sensory or 
motor impairment or definitely established arteriosclerotic 
focalizations will be separately rated under the applicable 
diagnostic codes.  When the diagnosis of diabetes mellitus is 
definitely established it is neither necessary nor advisable 
to request glucose tolerance tests for rating purposes.

The medical evidence reveals the veteran takes a large (over 
80 units per day) insulin dosage per day.  Thus, a 40 percent 
rating for diabetes mellitus, effective March 1, 1995, is 
warranted under the former criteria.  38 C.F.R. § 4.7.  
However, as episodes of ketoacidosis or hypoglycemic 
reactions, considerable loss of weight and strength, mild 
complications, such as pruritus ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbances has 
not been shown by the medical evidence, a 60 percent rating 
is not warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(1995).

Under the revised criteria, found at 38 C.F.R. § 4.119, DC 
7913 (1998), a 20 percent rating requires insulin dosages and 
a restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating requires insulin 
dosages, a restricted diet and regulation of activities.  A 
60 percent rating requires insulin dosages, a restricted 
diet, and regulation of activities, with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Notes to that code 
provide that compensable complications of diabetes are to be 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes.

In the present case a 60 percent rating is clearly not 
warranted inasmuch as he does not meet the criteria beyond 
taking insulin and having a diet.  

Consequently, a 40 percent rating for diabetes mellitus, and 
no more, pursuant to the former criteria, is warranted from 
March 1, 1995.

II.  Asthma with allergic rhinitis

Service connection for asthma with allergic rhinitis was 
granted by the April 1995 rating decision on appeal.  A 10 
percent rating, effective March 1, 1995, the day after the 
veteran's discharge from active duty, was assigned.  The 
veteran appealed the assigned rating.

A December 1996 VA pulmonary function test, during which the 
veteran was noted to have exhibited excellent effort and 
cooperation, reveals normal FVC, reduced FEV1, reduced 
FEV1/FVC, reduced FEF25-75, and reduced FEF75-85.  The MVV 
was noted to be within normal limits.  FEV-1 was noted to be 
76 percent of predicted.  FEV-1/FVC was 77 percent of 
predicted.  The shape of the expiratory phase of the flow 
volume loop was noted to suggest the presence of an 
obstruction.  No prior testing was available for comparison.  
The conclusion was a study comparable with a very mild 
obstructive ventilatory defect.

During a January 1996 VA examination the veteran reported 
being diagnosed with asthma in 1983 during his active duty 
service.  He reported his present medications are Azmacort 
and Vancenase inhalers, and albuterol.  His current 
complaints were noted to be frequent episodes of nasal 
congestion and recurrent episodes of shortness of breath, 
with wheezing and coughing, most noticeable in the fall and 
late summer, which are precipitated by molds and animal 
dander.  The veteran reported 2-3 asthmatic episodes per 
month, during the late summer and fall.  During the rest of 
the year he reported attacks averaging once per month.  He 
also reported some shortness of breath with moderate 
exertion.  During his attacks, he experiences significant 
limitation of activities, and frequently has to sit down and 
use his inhalers.  Upon physical examination the veteran was 
noted to be well-developed and well-nourished.  Examination 
of the nose revealed some prominence of the nasal turbinates 
with mild hyperemia (increased blood).  His lungs were found 
to be clear to percussion and auscultation, his heart sounds 
were noted to be good, the rhythm was noted to be regular, 
and no murmurs, thrills, or rubs were noted.  No cor 
pulmonale were detected.  No evidence of clubbing or cyanosis 
was noted, nor was a productive cough/sputum.  The diagnoses 
were asthma and allergic rhinitis.

The Board notes that rhinitis has been defined as an 
inflammation of the mucous membrane of the nose.  Butts v. 
Brown, 5 Vet. App. 532, 537 (1993).

The Board notes that by regulatory amendment effective 
October 7, 1996, substantive changes were made to the 
schedular criteria for evaluating diseases of the nose and 
throat and of the trachea and bronchi, including asthma and 
allergic rhinitis, as set forth in 38 C.F.R. §§ 4.96-4.97.  
See 61 Fed. Reg. 46720 (1996).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Accordingly, the Board will rate the veteran's 
asthma with allergic rhinitis under both the former and 
revised criteria.

Under the former criteria for rating asthma, found at 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1995), bronchial 
asthma, productive of mild symptoms with paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks, warrants a 10 percent disability 
rating.  A 30 percent rating is warranted for moderate 
symptoms with asthmatic attacks rather frequent (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks.  A 60 percent rating is warranted for severe 
symptoms with frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, more than light manual labor 
precluded.  Pronounced symptoms with asthmatic attacks very 
frequently with severe dyspnea on slight exertion between 
attacks and marked loss or weight or other evidence of severe 
impairment of health warrants a 100 percent disability 
rating.  A note to that code provides that, in the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthmatic attacks must be of record.

Under the former criteria the symptomatology of the veteran's 
asthma disability does not warrant a compensable rating, as 
there is no verified history of asthmatic attacks of record, 
and the veteran was not having an attack at the time of the 
examination.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The Board notes the former regulations did not contain a 
listing for allergic rhinitis.  Where the particular 
disability for which the veteran is service connected is not 
listed in the Schedule For Rating Disabilities, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; see also Lendenmann v. Principi, 3 Vet. App. 345, 348 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
As chronic atrophic rhinitis is listed under DC 6501, the 
veteran's symptoms will be rated under that code.  Under that 
code chronic atrophic rhinitis with definite atrophy of the 
intranasal structure and moderate secretion warrants a 10 
percent rating.  With moderate crusting and ozena, with 
atrophic changes, a 30 percent rating is warranted.  With 
massive crusting and marked ozena, and with anosmia, a 50 
percent rating is warranted.

It is clear the veteran's symptoms, at the time of the 
examination, do not include definite atrophy of the 
intranasal structure and moderate secretion.  Thus, a 
noncompensable rating is warranted under the former criteria.  
38 C.F.R. § 4.31.

Under the revised criteria for rating asthma, found at 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1998), an FEV-1 less 
than 40 percent of predicted, or FEV-1/FVC less than 40 
percent of predicted, or where more than one attack per week 
with episodes of respiratory failure is shown, or where daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications is 
required, a 100 percent rating is warranted.  An FEV-1 of 40-
55 percent of predicted, or FEV-1/FVC of 40 to 55 percent of 
predicted, or where at least monthly visits to a physician 
for required care of exacerbations is necessary, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids is required, a 60 
percent rating is warranted.  An FEV-1 of 56-70 percent of 
predicted, or FEV-1/FVC of 56-70 percent of predicted, or 
where daily inhalational or oral bronchodilator therapy is 
required, or inhalational anti-inflammatory medication is 
required, a 30 percent rating is warranted.  An FEV-1 of 71-
80 percent of predicted, or an FEV-1/FVC of 71-80 percent of 
predicted, or where intermittent inhalational or oral 
bronchodilator therapy is required, a 10 percent rating is 
warranted.  A note to that code provides that in the absence 
of clinical findings of asthma at the time of examination, a 
verified history of asthmatic attacks must be of record.

In the present case the results of the December 1996 
pulmonary function test revealed FEV-1 was 76 percent of 
predicted and FEV-1/FVC was 77 percent of predicted.  The 
January 1997 VA examination report also indicated the veteran 
intermittently used inhalational or oral bronchodilator 
therapy.  The evidence, however, does not include clinical 
findings of asthma at the time of examination, nor a verified 
history of asthmatic attacks.  Thus, a 10 percent rating, and 
no more, under the revised criteria for rating bronchial 
asthma, is warranted.

Under the revised criteria for rating allergic or vasomotor 
rhinitis, found at 38 C.F.R. § 4.97, Diagnostic Code 6522 
(1998), that disorder, with polyps, warrants a 30 percent 
rating.  That disorder, without polyps, but with greater than 
a 50 percent obstruction of the nasal passage on both sides, 
or a complete obstruction on one side, warrants a 10 percent 
rating.  As noted by the December 1996 pulmonary function 
test and the January 1997 VA examination reports, a very mild 
obstructive ventilatory defect was found, with no evidence of 
polyps or a greater than 50 percent obstruction of the nasal 
passage on both sides, or a complete obstruction on one side.  
Thus, a noncompensable rating under this code, and no more, 
is warranted.  38 C.F.R. § 4.31.

Accordingly, the preponderance of the evidence is against a 
rating in excess of 10 percent for asthma with allergic 
rhinitis at any time subsequent to March 1, 1995.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

A 40 percent disability rating, effective March 1, 1995, for 
diabetes mellitus, is granted.

A rating in excess of 10 percent for asthma with allergic 
rhinitis is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

